Title: From Alexander Hamilton to Paul Busti, 23 July 1800
From: Hamilton, Alexander
To: Busti, Paul


New York, July 23, 1800. “From past transactions I have reason to think that it may be in contemplation to have an Agent for the Dutch Company, who will reside upon the lands, and be exclusively devoted to their interest having no other occupation or pursuit. Major Hoops has signified to me his wish to be this Agent and I have promised to mention him to you. The Major has many things in his favour. He is a man of sense, and has with all who know him the character of strict honor & I have understood he is well acquainted with surveying. He has been formerly employed in matters relating to land. And being a single man and having at present no other pursuit can devote himself entirely to the Service of the Company.…”
